I respectfully dissent from the foregoing opinion because the majority's reasoning regarding R.C. 3319.11 is flawed.
The majority correctly points out that, pursuant to R.C.3319.11(G)(7), an appeal to the common pleas court is limited to the determination of procedural errors, and the court does not have jurisdiction to order a board to reemploy a teacher unless the court determines that the evaluation procedures have not been complied with pursuant to division (A) of R.C. 3319.111. Division (A) of that section addresses the issues of the number of evaluations that must be performed, the timing of those evaluations, and the identity of the evaluator.
A close look at the first paragraph of R.C. 3319.111(A), however, reveals the following language:
"Any board of education that has entered into any limited contract or extended limited contract with a teacher pursuant to section 3319.11 of the Revised Code, * * * shall evaluate such a teacher in compliance with the *Page 433 
requirements of this section in any school year in which the board may wish to declare its intention not to reemploy him pursuant to division (B), (C)(3), (D), or (E) of section 3319.11
of the Revised Code." (Emphasis added.)
It is clear that "section," as used in a statute, refers to all divisions within that statute. Therefore, the plain language of the statute mandates that a teacher be evaluated in compliance with the requirements of all divisions of R.C.3319.111, which includes (A), (B), and (C).
R.C. 3319.111(B) provides, in pertinent part:
"Any board of education evaluating a teacher pursuant to this section shall adopt evaluation procedures that shall be applied each time a teacher is evaluated pursuant to this section. These evaluation procedures shall include, but not be limited to:
"* * *
"(3) A written report of the results of the evaluation that includes specific recommendations regarding any improvements needed in the performance of the teacher being evaluated and regarding the means by which the teacher may obtain assistance in making such improvements."
The majority suggests that it is following the plain meaning of the language in the statute and that it is unwilling to substitute its words for those written in the statute. It is clear, however, that the majority is misguided in that it is, in fact, substituting its words for those written by the legislature.
Once the trial court determined that R.C. 3319.111(B)(3) had not been complied with — which is a requirement under R.C.3319.111(A) — then it had the authority to order the reemployment of the teacher pursuant to R.C. 3319.11(G)(7).
Based on the plain meaning of the language in the statutes in question, this is the only logical outcome. If the legislature determines that it meant to limit the common pleas court's authority to order the reemployment of a teacher if one of the procedures outlined in R.C. 3319.111(A) is not followed, it can change the language in R.C. 3319.111(A) to:
"Any board of education that has entered into any limited contract * * * with a teacher pursuant to section 3319.11 of the Revised Code, * * * shall evaluate such a teacher in compliance with the requirements of this division * * *."
The language used in the present version of R.C. 3319.111(A) is clear on its face and should not be interpreted in a manner inconsistent with its plain meaning. *Page 434 
For the foregoing reasons, I would affirm the decision of the trial court, and I must, therefore, respectfully dissent.